Title: The American Commissioners to John Bondfield, 30 January 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


Sir
Passy Jan 30. 1779
We have the Honour of your Letter of the twenty third of this Month,— We are not able to inform you with Precision concerning the Convoy having not received an Answer to our last application to the Ministry on that Subject. Yet We hope that a Convoy will be appointed to Sail forthwith from Nantes.
We have the Pleasure to inclose you the four Passports which you request, and We wish they may answer your End.
We have no Intelligence from America, but expect a great deal every Moment, as We have for a long Time. We are &c.
Mr Bondfield.
